DETAILED ACTION
Application 16/604319, “METHOD FOR PATTERNING LITHIUM METAL SURFACE AND ELECTRODE FOR LITHIUM SECONDARY BATTERY USING THE SAME”, is the national stage entry of a PCT application filed on 8/17/18, and claims priority from a foreign application filed on 8/17/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 6/28/21. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hailey Bureau on 9/9/21.

The application has been amended as follows: 



Please amend the paragraph bridging pages 15 and 16 of the specification as follows:
Polycarbonate was allowed to be in close contact with the micropatterned silicon wafer having a width of 100 .mu.m, a length of 100 .mu.m and a height of 17 .mu.m, and pressure was applied thereto to obtain a polycarbonate substrate having a pattern opposite to the pattern formed on the silicon wafer. FIG. 6a is a schematic view illustrating formation of a pattern on a polycarbonate substrate (200) using a silicon wafer (300) according to an embodiment of the present disclosure, and FIG. 6b is a schematic view illustrating the section of the polycarbonate substrate (200) having a predetermined pattern prepared according to FIG. 6a.
	
Please amend the Description of Drawing Numerals on page 18 as follows:
[Description of Drawing Numerals]
101: Elliptical rolling
102: Perfect circle
103: Axis of roller
200: Polycarbonate substrate
300: silicon wafer


1. (Currently Amended)  A method for patterning a lithium metal surface, comprising the steps of: 
(S1) forming an intaglio or relief pattern having a predetermined size on a patterning substrate formed of a silicon wafer; 
(S2) after step (S1), forming a photoresist coating layer having a thickness of from 0.7 [Symbol font/0x6D]m to 1.5 [Symbol font/0x6D]m on the patterned surface of the patterning substrate, such that the patterned surface of the patterning substrate is totally covered with the photoresist;  

(S3) (a) compressing lithium metal physically to [[a]] the photoresist covered surface of the patterning substrate to replicate the predetermined pattern on the surface of the lithium metal, or
(b) applying liquid lithium to the photoresist covered surface of the patterning substrate  and solidifying the liquid lithium to replicate the predetermined pattern on the surface of the lithium metal; and 
[[(S3)]] (S4) separating the lithium metal having the predetermined pattern formed thereon from the patterning substrate, 

and 
wherein a horizontal section of the intaglio or relief pattern having the predetermined size has a size of 10 [Symbol font/0x6D]m to 900 [Symbol font/0x6D]m.  
2. (Canceled) 
3. (Canceled) 
4. (Canceled)
5.	(Previously Presented) The method for patterning the lithium metal surface according to claim 1, wherein a horizontal section of the intaglio or relief pattern having the predetermined size has a polygonal, circular or elliptical shape.
6. (Previously Presented) The method for patterning the lithium metal surface according to claim 1, wherein the intaglio or relief pattern having the predetermined size has a depth or height corresponding to 0.01 to 1 times of the size of a horizontal section of the intaglio or relief pattern having the predetermined size.
7. (Canceled)
8. (Canceled) 

Allowable Subject Matter
Claims 1, 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art includes Ryou (Ryou et al., "Mechanical Surface Modification of Lithium Metal: Towards Improved Li Metal Anode Performance by Directed Li Plating", Advanced Functional Materials, 2015, Vol. 25, No. 6, pp. 834-841) and Ishikawa (US 2013/0295453) which are relevant to the claimed invention as described in the 3/30/21 Non-Final Rejection.  In short, the cited art taken in combination teaches or suggests a method of patterning a lithium substrate, wherein the patterning could include the use of a patterning substrate which is a silicon wafer as claimed, such that the prior art teaches or suggests the majority of the limitations of claim 1. 
However, regarding the further use of photoresist, the cited art teaches a photoresist layer applied to the patterning surface such that it only partially covers the patterning surface.  This is a consequence of the photoresist layer being used during the patterning operation, rather than as structure intended to facilitate release.  The previously cited art does not appear to teach the photo resist layer applied so as to totally cover the patterning surface.  As argued by applicant in the 6/28/21 remarks, the claimed method facilitates release, particularly for patterning of the lithium metal which has different materials property than tin metal patterned by Ishikawa.  Therefore, the previously presented rejection based on the above cited references has been withdrawn.  
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723